Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment/arguments filed 08/18/2022 is acknowledged and has been entered.

3.	Claims 1-14 are pending in the application. Claims 3 and 8-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2022.

4.	Claims 1-2 and 4-7 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 05/18/2022.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bierman et al. (Translational Research, 2008, 152: 265–272)(of record) evidenced by EGFR_HER1-MeSH-NCBI (August 15, 2006, page 1)(of record), in view of Finigan et al. (JBC Papers in Published on January 19, 2011 as Manuscript M110.208041, pages 1-23, hereafter Finigan-1, IDS) and Finigan et al. (Eur Respir J, 2013, 41: 396–401, hereafter Finigan-2, IDS), further in view of Ragaller, et al. (J Emerg Trauma Shock. 2010 Jan-Mar; 3(1): 43-51, IDS).
	Claims 1-2 and 4-7 are herein drawn to a method for treating a mechanically-induced lung injury or a lung-stretch injury in a subject comprising administering to the subject an inhibitor of human epidermal growth factor receptor 2 (HER2) or an inhibitor of the heterodimerization of HER2/HER3.
	Bierman et al. teach that inhibition of EGFR activity by EGFR inhibitor AG1478 attenuates mechanical ventilation (MV)-induced lung injury and inflammation; see entire document, e.g. title, abstract, bridging paragraph of left and right col. of page 269.
	EGFR is also known as HER1; see EGFR_HER1-MeSH-NCBI.
	Bierman et al. do not teach a correlation of HER2 and mechanically-induced lung injury.
	However, these deficiencies are remedied by Finigan-1 and Fignigan-2.
Finigan-1 teaches the inhibitors of human HER2 (TAPI-2 and AG825) for treating chemically induced lung injury; see entire document. Finigan-1 teaches use of TAPI-2 to protect bleomycin-induced ALI and is associated with decreased NRG-1 and HER2 activation; see Fig. 4. Finigan-1 teaches targeting ADAM17-NRG-1-HER2 axis for ALI treatment; see page 7.
Finigan-1 does not teach in vivo treatment of a subject that is undergoing mechanical ventilation.
However, Finigan-1 teaches NRG-1 is elevated in patients with acute lung injury (ALI) and NRG-1 is also elevated in pulmonary edema fluid from patients with ALI receiving mechanical ventilation.  Fig. 5 of Finigan-1 (with emphasis).  
Fignigan-2 teaches that ALI patients are undergoing mechanical ventilation, and the NRG-1–HER2 pathway is active in patients with ALI; see entire document, e.g. abstract. This indicates that HER2 is active in patients with mechanical ventilation induced ALI.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat a mechanically-induced lung injury or a lung-stretch injury in a subject comprising administering to the subject an inhibitor of HER2. One would have been motivated to do so because Bierman et al. teach that inhibition of HER1 activity by HER1 inhibitor AG1478 attenuates mechanical ventilation-induced lung injury; Finigan-1 teaches the inhibitors of human HER2 (TAPI-2 and AG825) for treating chemically induced lung injury, NRG-1 is also elevated in pulmonary edema fluid from patients with ALI receiving mechanical ventilation, targeting ADAM17-NRG-1-HER2 axis for acute lung injury (ALI) treatment; Fignigan-2 teaches that ALI patients are undergoing mechanical ventilation, and the NRG-1–HER2 pathway is active in patients with ALI. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to modify the teachings of Bierman et al. using an inhibitor of HER2 to treat a mechanically-induced lung injury or a lung-stretch injury in a subject, because HER1 and HER2 are HER family members, HER2 is also active in patients with mechanical ventilation induced acute lung injury (ALI) as taught by Fignigan-2, Finigan-1 teaches inhibitors of HER2.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
	Additionally, it is noted that Regallier et al. teach that mechanical ventilation is an established treatment for patients with ALI; see entire document.
Accordingly, one skilled in the art would be motivated to administer the Finigan-1 therapy to an ALI patient who would also “be undergoing mechanical ventilation” in order to obtain the additive therapeutic effects of both the HER2 and Ventilation therapies. See e.g. MPEP 2144.06; In re Kerkhoven . 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
	Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references so as to treat a subject that is undergoing mechanical ventilation comprising administering an inhibitor of HER2 to the subject along with the ventilation therapy. 

Conclusion
9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642